TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00029-CR


                             Lamont Alva Scrutchens, Appellant

                                                v.

                                  The State of Texas, Appellee


            FROM THE 277TH DISTRICT COURT OF WILLIAMSON COUNTY
      NO. 16-3308-K277, THE HONORABLE STACEY MATHEWS, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Lamont Alva Scrutchens was charged with the offense of aggravated

robbery. See Tex. Penal Code § 29.03. Appellant pleaded guilty and judicially confessed to the

offense, and the trial court placed him on deferred adjudication community supervision for ten

years. The State twice moved to revoke appellant’s community supervision and to adjudicate his

guilt based on alleged violations of the terms of his community supervision. After the first

motion to adjudicate, the trial court amended the conditions of his community supervision. After

the second motion to adjudicate, appellant pleaded “true” to some of the alleged violations of the

terms of his community supervision, and the trial court adjudicated him guilty of the offense and

assessed punishment at twenty years’ confinement in the Institutional Division of the Texas

Department of Criminal Justice.

               Appellant’s court-appointed attorney has filed a motion to withdraw supported

by a brief concluding that the appeal is frivolous and without merit. The brief meets the
requirements of Anders v. California by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. See 386 U.S. 738, 744 (1967);

Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio,

488 U.S. 75, 86-87 (1988).

                Appellant’s counsel has represented to the Court that she has provided copies of

the motion and brief to appellant; advised appellant of his right to examine the appellate record

and file a pro se response; and provided appellant with a form motion for pro se access to the

appellate record along with the mailing address of this Court. See Kelly v. State, 436 S.W.3d

313, 319-21 (Tex. Crim. App. 2014); see also Anders, 386 U.S. at 744; Garner, 300 S.W.3d

at 766. Although appellant requested and received the appellate record and additional time to

file a pro se response, that time has run and no pro se brief has been filed.

                We have conducted an independent review of the record, including appellate

counsel’s brief, and find no reversible error. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at

766; Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We agree with counsel

that the record presents no arguably meritorious grounds for review and the appeal is frivolous.

                Counsel’s motion to withdraw is granted. The trial court’s judgment adjudicating

guilt is affirmed.



                                               __________________________________________
                                               Chari L. Kelly, Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Affirmed

Filed: August 26, 2022

Do Not Publish

                                                  2